UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO COMMISSION FILE NUMBER: 000-51949 VALLEY COMMERCE BANCORP (Name of small business issuer as specified in its charter) California 46-1981399 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 W. Main Street Visalia, California93291 (Address of principal executive offices) (559) 622-9000 (Issuer’s telephone number) Indicated by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of the issuer’s Common Stock was 2,762,723 as of August 15, 2011. INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 4 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATONS 28 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 44 ITEM 4 – CONTROLS AND PROCEDURES 44 PART II - OTHER INFORMATION 45 ITEM 1 LEGAL PROCEEDINGS 45 ITEM 1ARISK FACTORS 45 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 45 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 45 ITEM 4 REMOVED AND RESERVED 46 ITEM 5 OTHER INFORMATION 46 ITEM 6 EXHIBITS 46 SIGNATURES 47 EXHIBIT INDEX 48 Index PART I Forward-Looking Information Certain matters discussed in this Quarterly Report on Form 10-Q including, but not limited to, those described in Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Such risks and uncertainties include, among others: (1) significant increases in competitive pressure in the banking and financial services industries; (2) changes in the interest rate environment, which could reduce anticipated or actual margins; (3) changes in the regulatory environment; (4) general economic conditions, either nationally or regionally and especially in the Company’s primary service area failing to improve or continuing to deteriorate and resulting in, among other things, a deterioration in credit quality and increases in the provision for loan loss; (5) operational risks, including data processing systems failures or fraud; (6) changes in business conditions and inflation; (7) changes in technology; (8) changes in monetary and tax policies; and (9) changes in the securities markets; (10) civil disturbances or terrorist threats or acts, or apprehension about the possible future occurrences or acts of this type; (11) outbreak or escalation of hostilities in which the United States is involved, any declaration of war by the U.S. Congress or any other national or international calamity, crisis or emergency; (12)changes in laws and regulations; (13) new or recently issued accounting pronouncements; (14) government policies, regulations, and their enforcement (including Bank Secrecy Act-related matters, taxing statutes and regulations; (15) restrictions on dividends that our subsidiaries are allowed to pay to us; (16) the ability to satisfy requirements related to the Sarbanes-Oxley Act and other regulation on internal control; and (17) management’s ability to manage these and other risks.Therefore, the information set forth in such forward-looking statements should be carefully considered when evaluating the business prospects of the Company. When the Company uses in this Quarterly Report on Form 10-Q the words “anticipate,” “estimate,” “expect,” “project,” “intend,” “commit,” “believe” and similar expressions, the Company intends to identify forward-looking statements.Such statements are not guarantees of performance and are subject to certain risks, uncertainties and assumptions, including those described in this Quarterly Report on Form 10-Q.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, expected, projected, intended, committed or believed.The future results and shareholder values of the Company may differ materially from those expressed in these forward-looking statements.Many of the factors that will determine these results and values are beyond the Company’s ability to control or predict.The Company undertakes no obligation to revise or publicly release the results of any revision to these forward-looking statements.For those statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 3 Index PART 1 – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30, December 31, Assets Cash and due from banks $ $ Available-for-sale investment securities, at fair value (Notes 3 and 13) Loans, less allowance for loan and lease losses of $7,031,763 at June 30, 2011 and $6,698,952 at December31, 2010 (Note 4, 5, and 13) Bank premises and equipment, net (Note 6) Cash surrender value of bank-owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accrued interest payable and other liabilities Long-term debt Junior subordinated deferrable interest debentures Total liabilities Commitments and contingencies (Note 7) Shareholders’ equity: Serial preferred stock - no par value; 10,000,000 shares authorized, issued and outstanding – 7,700 shares class B and 385 shares class C at June 30, 2011 and December 31, 2010 (Note 12) Common stock - no par value; 30,000,000 shares authorized; issued and outstanding – 2,762,723 shares at June 30, 2011 and 2,630,480 shares at December 31, 2010 Retained earnings Accumulated other comprehensive income (loss), net of taxes (Note 3 and 10) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 4 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) For the Three Months For the Six Months Ended June 30, Ended June 30, Interest Income: Interest and fees on loans $ Interest on investment securities: Taxable Exempt from Federal income taxes Interest on deposits in banks Total interest income Interest Expense: Interest on deposits Interest on long-term debt Interest on junior subordinated deferrable interest debentures Total interest expense Net interest income before provision for loan losses Provision for loan losses - Net interest income after provision for loan losses Non-Interest Income: Service charges Gain on sale of available-for-sale investment securities, net - - Mortgage loan brokerage fees Earnings on cash surrender value of life insurance policies Other Total non-interest income Non-Interest Expense: Salaries and employee benefits Occupancy and equipment Other Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ Dividends accrued and discount accreted on preferred Shares ) Net income available to common shareholders $ Basic earnings per share (Notes 2 and 6) $ Diluted earnings per share (Notes 2 and 6) $ See notes to unaudited condensed consolidated financial statements. 5 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses (Decrease) increase in deferred loan origination fees, net ) Depreciation Gain on sale of available-for-sale investment securities, net ) - Amortization of premiums on investment securities, net Increase in cash surrender value of bank-owned life insurance ) ) Stock-based compensation expense (Gain) loss on disposition of premises and equipment ) Decrease in accrued interest receivable and other assets (Decrease) increase in accrued interest payable and other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from matured and called available-for-sale investment securities - Proceeds from sales of available-for-sale investment securities - Purchases of available-for-sale investment securities ) ) Proceeds from principal repayments from available-for-sale mortgage-backed securities Purchase of Federal Home Loan Bank Stock, net ) ) Net increase (decrease) in loans ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment - Net cash used in investing activities ) ) Continued on next page. 6 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (Continued) For the Six Months Ended June 30, Cash Flows from Financing Activities: Net (decrease) increase in noninterest-bearing and interest-bearing deposits $ ) $ Net decrease in time deposits ) ) Cash dividends paid on preferred stock ) ) Principal payments on long-term debt ) ) Cash paid to repurchase fractional shares ) - Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest expense $ $ Income taxes $ $ - Non-Cash Investing Activities: Net change in unrealized gain on available-for-sale securities $ $ Non-Cash Financing Activities: Accrued dividends on preferred stock $ $ See notes to unaudited condensed consolidated financial statements. 7 Index VALLEY COMMERCE BANCORP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL On February 2, 2002, Valley Commerce Bancorp (the "Company") was incorporated as a bank holding company for the purpose of acquiring Valley Business Bank (the "Bank") in a one bank holding company reorganization intended to provide the Company and the Bank greater flexibility to expand and diversify.The reorganization was completed on November 21, 2002, subsequent to which the Bank continued its operations as previously conducted, but as a wholly owned subsidiary of the Company. The Bank commenced operations in 1996 under the name Bank of Visalia and changed its name during 2005 to Valley Business Bank.The Bank operates branches in Visalia, Fresno, Woodlake and Tipton, and Tulare.The Bank's primary source of revenue is generated from providing loans to customers who are predominately small and middle market businesses and individuals residing in the surrounding areas.The Bank's deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to applicable legal limits.The Bank’s participation in the FDIC Transaction Account Guarantee Program expired on December 31, 2010.The Dodd-Frank Act extends unlimited deposit insurance to non-interest bearing transaction accounts through December 31, 2012.Under the Dodd-Frank Act, Negotiable Order of Withdrawal (“NOW”) accounts not paying more than 0.25% interest per annum are not included in the definition of non-interest bearing transaction accounts.These accounts and any other interest-bearing accounts will be insured based on the depositor’s ownership capacity, but not to exceed $250,000. 2. BASIS OF PRESENTATION The interim unaudited condensed consolidated financial statements of Valley Commerce Bancorp and subsidiary have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). These interim condensed consolidated financial statements include the accounts of Valley Commerce Bancorp and its wholly owned subsidiary Valley Business Bank (the “Bank”) (collectively, the “Company”). Valley Commerce Trust I, a wholly-owned subsidiary formed for the exclusive purpose of issuing trust preferred securities, is not consolidated into the Company's consolidated financial statements and, accordingly, is accounted for under the equity method.The Company’s investment in the Trust is included in accrued interest receivable and other assets on the consolidated balance sheet.All significant intercompany accounts and transactions have been eliminated in consolidation.All adjustments (consisting only of normal recurring adjustments) which, in the opinion of Management, are necessary for a fair presentation of the Company’s consolidated financial position at June 30, 2011 and December 31, 2010, the results of its operations for the three and six month periods ended June 30, 2011 and 2010 and its cash flows for the six months ended June 30, 2011 and 2010 have been included therein.Certain information and footnote disclosures normally included in the annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted, however, the Company believes that the disclosures made are adequate to make the information not misleading.These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2010 Annual Report on Form 10-K.The results of operations and cash flows for the interim periods presented are not necessarily indicative of the results for a full year. The preparation of these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ significantly from those estimates. Management has determined that because all of the commercial banking products and services offered by the Company are available in each branch of the Bank, all branches are located within the same economic environment and management does not allocate resources based on the performance of different lending or transaction activities, it is appropriate to aggregate the Bank branches and report them as a single operating segment.No single customer accounts for more than 10% of the revenues of the Company or the Bank. 8 Index 2. BASIS OF PRESENTATION (Continued) On May 24, 2011 the Company declared a 5% stock dividend payable on June 28, 2011 for all shareholders of record on June 14, 2011.All earnings per share and per share amounts have been retroactively adjusted to reflect the stock dividend. 3. AVAILABLE-FOR-SALE INVESTMENT SECURITIES The investment portfolio consists entirely of investment securities that were classified as available for sale at date of acquisition.The Company has established investment policies that are designed primarily to manage interest rate and liquidity risk, and secondarily to achieve income.Each investment security is evaluated quarterly for other-than-temporary impairment, relying primarily on industry analyst reports, observation of market conditions and interest rate fluctuations. The amortized cost and estimated fair value of available-for-sale investment securities at the dates indicated consisted of the following: June 30, 2011 Gross Amortized Cost Gross Unrealized Gains Estimated Unrealized Losses Fair Value Debt securities: U.S. government agencies $ $ $ ) $ Mortgage-backed securities: U.S. government agencies ) Small Business Administration Municipal securities ) $ $ $ ) $ Net unrealized gains on available-for-sale investment securities totaling $865,501 were recorded, net of $356,154 in income taxes, as accumulated other comprehensive income within shareholders' equity at June 30, 2011.Proceeds and gross realized gains from the sale of available-for-sale investment securities for the three month period ended June 30, 2011 totaled $4,966,930 and $23,846, respectively.Proceeds and gross realized gains from the sale of available-for-sale investment securities for the six month period ended June 30, 2011 totaled $5,910,430 and $37,466, respectively.There were no investment securities sold at a loss during the six months ended June 30, 2010. December 31, 2010 Gross Amortized Cost Gross Unrealized Gains Estimated Unrealized Losses Fair Value Debt securities: U.S. Treasury securities $ $ $ ) $ U.S. government agencies ) Mortgage-backed securities: U.S. government agencies ) Small Business Administration ) Municipal securities ) $ $ $ ) $ 9 Index 3. AVAILABLE-FOR-SALE INVESTMENT SECURITIES (Continued) Net unrealized losses on available-for-sale investment securities totaling $69,922 were recorded, net of $28,773 in tax benefits, as accumulated other comprehensive loss within shareholders' equity at December 31, 2010.There were no securities sold during the six-month period ended June 30, 2010. Investment securities with unrealized losses at June 30, 2011 are summarized and classified according to the duration of the loss period as follows: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Debt securities: U.S. government agencies $ $ ) $
